—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Warwick Planning Board dated April 21, 1993, which, after a hearing, denied the petitioner’s application for preliminary subdivision plat approval, the appeal is from so much of a judgment of the Supreme Court, Orange County (Murphy, J.), dated February 16, 1994, as granted the petition to the extent of remitting the matter to the respondent Town of Warwick Planning Board to approve the petitioner’s application subject to certain conditions.
Ordered that the judgment is reversed insofar as appealed from, with costs, the determination is confirmed, and the proceeding is dismissed on the merits.
The reasons given by the respondent Town of Warwick Planning Board (hereinafter the Planning Board) for denying the petitioner’s application for preliminary subdivision plat approval are not arbitrary and capricious, and they have a rational basis in the record. Accordingly, the Supreme Court erred by granting the petition to the extent indicated, thereby substituting its own judgment for that of the Planning Board (see, Matter of Koncelik v Planning Bd., 188 AD2d 469, 470; Matter of Christie v Hirshon, 88 AD2d 598, 599-600; Matter of Currier v Planning Bd., 74 AD2d 872). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.